—Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 21, 1992, which dismissed claimant’s appeal as untimely.
The decision of the Administrative Law Judge disqualifying claimant from receiving unemployment insurance benefits was filed and mailed to claimant on April 1, 1992. Although claimant admits that she received the decision within two weeks of her March 26, 1992 hearing before the Administrative Law Judge, she failed to file an appeal to the Unemployment Insurance Appeal Board until July 16, 1992. Because the record clearly establishes that claimant’s appeal to the Board was not filed within the 20-day time period mandated by Labor Law § 621 (1), the Board properly dismissed her appeal as untimely (see, Matter of Kulawiak [Ross], 82 AD2d 1014; Matter of Gavin [Levine] 52 AD2d 1006). Accordingly, the merits of claimant’s appeal are not properly before this Court.
Weiss, P. J., Mikoll, Yesawich Jr. and Mercure, JJ., concur. Ordered that the decision is affirmed, without costs.